DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is Final Action for Application Serial No. 16/522,568. Claims 1-17 and 20-22  have been examined and fully considered.
Claim(s) 1-17  and 20 are amended. 
Claim(s) 18-19 are canceled.
Claim(s) 21 and 22 are newly added.
Claim(s) 1-17 and 20-22 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see remarks, filed  01/11/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zagajac et al. (US 2020/0342620).
Claim Rejections - 35 USC § 112
Claim(s) 2, 10-11, 14, 16, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 2, 10-11, 14, 16, and 21-22 recites “The system of claim Error! Reference source not found.,”. The claims are rendered to be indefinite because it is unclear of the claim dependency and statutory categories of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 2, 10-11, 14, 16, and 21-22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims(s) 1, 10-11, 14-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagajac et al. (US 2020/0342620) in view of Vallespi-Gonzalez et al. (US 2019/0333232; of recorded).
	Regarding claim 1, Zagajac discloses an environmental safety system comprising: 	first sensors separated from a vehicle, each located at a predetermined physical location of a traffic intersection and with a predetermined orientation (see at least Para. [0029], “FIG . 1 illustrates a camera 100 , with a field of view 130 , directed to an example area including an intersection 120. The camera 100 is an electronic vision sensor providing image data of the field of view 130 of the camera 100. The camera 100 may include a visual image sensor or a combi nation of a visual and an infrared image sensor”); 
	a memory storing executable instructions (see at least Abstract, “A system includes a processor and a memory . The memory stores instructions executable by the processor”); 
	one or more processors in communication with the The camera 100 is an electronic vision sensor providing image data of the field of view 130 of the camera 100. The camera 100 may include a visual image sensor or a combi nation of a visual and an infrared image sensor”); 	
	determining a first object and a second object within a threshold distance of the traffic intersection using the first sensor data (see at least Figure 1; Para. [0029], “illustrated in FIG . 1, the camera 100 is directed to a center 185 of the intersection 120”; and Para. [0045], “The processor 110 may be programmed to determine the location coordinates of, e.g., the object vehicle 161 , the pedestrian object 140, etc., based on stored location coordinates of each of plotted reference points 210 in the image 200”); 
	determining first information the first object and second information of the second object (see at least Para. [0029], “the processor 110 may generate image data, e.g., an image 200 (see FIG. 2) including a visual representation of the field of view 130, e.g., encompassing the intersection 120 of roads 180a, 1806, a host vehicle 160, target objects such as building(s), pedestrian(s), traffic lights signs, etc. (referred to collectively herein as objects 140) and/or an object vehicle 161”); 
	receiving, from a first vehicle and a second vehicle, via a communication network, respective requests for safety information related to the traffic intersection (see at least Para. [0037], “the computer 171 may be programmed to communicate through a wireless communication network with the vehicles 161, mobile devices, the camera 100, and/or devices such as a traffic light, etc. , via a wireless communication network. The wireless communication network, which may include a Vehicle-to-Vehicle (V-to-V) and/or a Vehicle-to-Infrastructure (V-to-I) communication network, includes one or more structures by which the vehicles 160 , 161, the camera 100, a mobile device, etc., may communicate with one another, including any desired combination of wireless (e.g., cellular, wireless, satellite, microwave and radio frequency) communication mechanisms”); 
	receiving, from the first vehicle, a first position and a first direction (see at least Para [0034], “The vehicles 160 , 161 may include one or more sensors, e.g., camera, radar, global positioning system (GPS) device, etc. For example, the computer 171 may be programmed to broadcast the vehicle 160, 161 location coordinates based on data received from the GPS sensor included in the vehicle 160, 161”) in which the first vehicle is heading (see at least Para. [0042], “A trajectory, e.g., a trajectory t1, t2, t3 , in the context of present disclosure refers to an actual, expected, and/or projected movement path of an object such as the object vehicle 161” and Para. [0042], “The host vehicle 160 computer 171 may be programmed to actuate a host vehicle 160 actuator 172 to navigate the host vehicle 160 based on the determined trajectories”); 
	receiving, from the second vehicle, a second position and a second direction (see at least Para [0034], “The vehicles 160 , 161 may include one or more sensors, e.g., camera, radar, global positioning system (GPS) device, etc. For example, the computer 171 may be programmed to broadcast the vehicle 160, 161 location coordinates based on data received from the GPS sensor included in the vehicle 160, 161”) in which the second vehicle is heading (see at least Para. [0042], “A trajectory, e.g., a trajectory t1, t2, t3 , in the context of present disclosure refers to an actual, expected, and/or projected movement path of an object such as the object vehicle 161” and Para. [0042], “The host vehicle 160 computer 171 may be programmed to actuate a host vehicle 160 actuator 172 to navigate the host vehicle 160 based on the determined trajectories”);
	…
	transmitting the first information and the second information to the first vehicle (see at least Para. [0038], “some objects 140 such as the pedestrian object 140, a bicycle, etc., may lack a device with a GPS sensor that transmits their location. With reference to FIGS. 1-2, the processor 110 and/or a host vehicle 160 computer 171 may be programmed to receive an image 200 from a stationary camera 100”);
	receiving a first adjustment or a first addition to the first information or a second adjustment or a second addition to the second information from the first vehicle (see at least Para. [0054], “Additionally or alternatively, the processor 110 may be programmed to determine (and store) adjusted reference locations and/or the reference points 210 based on a detected vehicle 160 and received location coordinates of the detected vehicle 161. In other words, the vehicle 160 computer 171 may be programmed to determine the vehicle 160 location based on data received from a vehicle 160 GPS sensor 173 and broadcast the vehicle 160 location coordinates. The processor 110 may be programmed to determine the location coordinates of the vehicle 160 in the received image 200 and store the location of the vehicle 160 in the image 200 and the associated GPS location coordinates, e.g., received via the wireless communication network from the vehicle 16”), wherein -2-Application Serial No. 16/522,568Docket No. 58NK-263661-USthe first adjustment, the first addition, the second adjustment or the second addition are relative to a perspective of the first vehicle at the first position(see at least Para. [0031], “A host vehicle 160 and object vehicle(s) 161 are referred to distinctly herein to capture the distinction between a host vehicle 160 with relative to which collision risk is evaluated and avoided as disclosed herein, and one or more object vehicles 161, which are discussed as target objects along with other target objects 140 with respect to which collision risk may be evaluated and avoided for the host vehicle 160”); 
	…; 
	determining that the first object is occluded from view at the second position of the second vehicle (see at least Para. [0038], “The computer 171 may be programmed to receive the location coordinates such as global positioning system (GPS) coordinates from another vehicle 161, etc. However, some objects 140 such as the pedestrian object 140, a bicycle, etc., may lack a device with a GPS sensor that transmits their location. With reference to FIGS. 1-2, the processor 110 and/or a host vehicle 160 computer 171 may be programmed to receive an image 200 from a stationary camera 100. The processor 110 may determine location coordinates of an object 140, e.g., the pedestrian object 140, the object vehicle 161, etc., identified in the image 200, based on location coordinates specified for the image 200”);
	…
	Zagajac does not explicitly disclose
	determining that the first object and the second object are within a threshold distance of the first direction of the first vehicle and that the first object and the second object are at least partially detectable by the first vehicle;	
determining that the first object is within the threshold distance of the second direction of the second vehicle but that the second object is outside of the threshold distance of the second direction of the second vehicle; 
	redetermining the first information based on the first adjustment or the first addition, and based on the second position of the second vehicle, or integrating the first information with the first adjustment or the first addition; and 
	transmitting the redetermined first information or the integrated first information to the second vehicle.
 	However, in the same field of endeavor, Vallespi-Gonzalez teaches
	determining that the first object and the second object are within a threshold distance of the first direction of the first vehicle and that the first object and the second object are at least partially detectable by the first vehicle (see at least Para. [0039], “the vehicle computing system can determine that the subset of the association dataset will only include the plurality of
object detections that are within a threshold distance of any of the plurality of object tracks”);	
	determining that the first object is within the threshold distance of the second direction of the second vehicle but that the second object is outside of the threshold distance of the second direction of the second vehicle (see at least Para. [0040], “the vehicle computing system can determine, for each object detection of the plurality of object detections, that at least one of the one or more association subset criteria is satisfied when the distance between the object detection and the plurality of object tracks is less than a threshold distance”);  
	redetermining the first information based on the first adjustment or the first addition, and based on the second position of the second vehicle, or integrating the first information with the first adjustment or the first addition (see at least Para. [0054], “the machine-learned model can be more readily adjusted (e.g., via retraining on a new and/or modified set of training data) than a rules-based system (e.g., via burdensome, manual re-writing of a set of rules) as the vehicle computing system can be periodically updated to be able to better calculate the nuances of object properties and/or attributes (e.g., physical dimensions, range of velocities, and/or range of accelerations)”); and 
	transmitting the redetermined first information or the integrated first information to the second vehicle (see at least Para. [0051], “the vehicle computing system can activate, based at least in part on the plurality of object detections of the one or more objects that are associated with the plurality of object tracks, one or more vehicle systems associated with operation of the vehicle. For example, the vehicle computing system can send one or more signals to activate one or more vehicle systems that can be used to change the path of the vehicle (e.g., sending one or more signals to an engine system and steering system of the vehicle). By way of further example, the vehicle computing system can activate one or more vehicle systems including one or more communication systems that can exchange (send and/or receive) signals or data with other vehicle systems, other vehicles, or remote computing  devices (e.g., remote server devices)”).
	 Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Zagajac by combining determining that the first object and the second object are within a threshold distance of the first direction of the first vehicle and that the first object and the second object are at least partially detectable by the first vehicle; determining that the first object is within the threshold distance of the second direction of the second vehicle but that the second object is outside of the threshold distance of the second direction of the second vehicle; redetermining the first information based on the first adjustment or the first addition, and based on the second position of the second vehicle, or integrating the first information with the first adjustment or the first addition; and transmitting the redetermined first information or the integrated first information to the second vehicle as taught by Vallespi-Gonzalez. One would be motivated to make this modification in order to convey the superior determinations of object associations and related properties permit improved safety for passengers of the vehicle and to pedestrians and other vehicles (see at least Para. [0057]).
	Regarding claim 10, Zagajac in view of Vallespi-Gonzalez teaches [[ The system of claim Error! Reference source not found]], Zagajac further teaches wherein the transmitting the first information and the second information comprises: 
	broadcasting, via the communication network, the first information and the second information (see at least Para. [0060], “the vehicle 160 computer 171 may be programmed to perform a vehicle 160 operation based on the information received from the camera 100 processor 110. In yet another example, the processor 110 may be programmed to broadcast location coordinates, speed, and/or the trajectory of the detected object 140 via the wireless communication network. Some objects 140 may broadcast their location coordinates, e.g., the object vehicle 161”).
	Regarding claim 11,  Zagajac in view of  Vallespi-Gonzalez teaches [[The system of claim Error! Reference source not found.,]]   Zagajac further discloses wherein at least one sensor of the FIG. 1 illustrates a camera 100, with a field of view 130, directed to an example area including an intersection 120. The camera 100 is an electronic vision sensor providing image data of the field of view 130 of the camera 100”), wherein sensors of the first sensors (see at least Para. [0029], “The camera 100 may include a visual image sensor or a combination of a visual and an infrared image sensor”) with different predetermined orientations are mounted above and close to the center of the traffic intersection (see at least Para. [0029], “In an example illustrated in FIG. 1, the camera 100 is directed to a center 185 of the intersection 120. The camera 100 may be mounted in various locations such as a parking lot, pedestrian crossing, airports, etc., typically oriented in a predetermined direction, i.e., an axis parallel to and through the camera 100 lens 230 (see FIG. 2) is at a specified height from the ground, and oriented with respect to each of a vertical axis and two horizontal axes (e.g., determined with relation to maps directions such as north, south, west, east) to gather images 200 in a specified field of view 130”), wherein the sensors with different predetermined orientations mounted above and close to the center of the traffic intersection is within a physical housing (see at least Para. [0051], “the processor 110 may be programmed to receive the location and orientation of the camera 100 from, e.g., a remote computer and/or one or more internal sensors included in the camera 100 housing, etc. The processor 110 may be programmed to determine location coordinates of one or more locations within the field of view 130 of the camera 100 based on the received camera 100 location, camera 100 orientation, and/or camera 100 optical properties”), and/or wherein sensors of the first sensors are located at segments of the traffic intersection (see at least Para. [0055], “two or more cameras 100 may be installed in an area. As one example, a first and a second camera 100 may be installed at the intersection 120 of FIG. 1, e.g., each observing a portion of the intersection 120 (not shown). The fields of view 130 of the cameras 100 may overlap”), and wherein the sensors (see at least Para. [0055], “the processor 110 of the first camera 100 may receive image data from the second camera 100 and determine location, speed, and/or trajectory of a detected object 140 based on image data received from the first and second camera 100”) at different segments of the traffic intersection have different predetermined orientations (see at least Para. [0062], “In the block 445, the processor 110 adjusts location coordinates of the reference points 210. The processor 110 may be programmed to determine a movement of the camera 100 and adjust the reference location (e.g., the location coordinates of the reference location 220) associated with the reference point 210 based on the determined movement of the camera 100. The processor 110 may be programmed to store the adjusted reference locations and/or the reference points 210 in, e.g., the camera 100 memory. Additionally, or alternatively, the processor 110 may be programmed to store adjusted reference locations and/or the reference points 210 based on a detected vehicle 160 and received location coordinates of the detected vehicle 161”).
	Regarding claim 14, [[The system of claim Error! Reference source not found.,]] 	Zagajac further teaches wherein the first information of the first object comprise an identity of the first object (see at least Para. [0046], “The processor 110 may be programmed to detect an object 140 ( e.g., the pedestrian object 140, the object vehicle 161, etc.)”), a size of the first object (see at least Para. [0049], “a processor 110 memory, etc., geometrical properties of the visual feature and location coordinates of the visual feature, e.g., the traffic sign object 140, to detect the visual feature in the received image 300 based on the received geometrical properties. The geometrical properties may include information such as dimensions, shape, pattern, etc., of the object 140”), a position of the first object, a path of the first object, and a speed of the first object (see at least Para. [0059], “the processor 110 determines the location coordinates of the detected object 140, e.g., a pedestrian object 140. The processor 110 may be programmed to determine the object 140 location coordinates by identifying a projection area 270 in the image 300 associated with the detected pedestrian object 140, and determine the pedestrian object 140 location coordinates based on the stored reference location coordinates. The processor 110 may be programmed to determine a speed and/or trajectory t3, etc. of the detected pedestrian object 140 based on the received image data and the stored location coordinates of the reference locations”).  
	Regarding claim 15, Zagajac, Vallespi-Gonzalez teaches the system of claim 1. Zagajac further teaches wherein the first information of the first object comprises the position of the first object with respect to the traffic intersection (see at least Para. [0029], “the processor 110 may generate image data, e.g., an image 200 (see FIG. 2) including a visual representation of the field of view 130, e.g., encompassing the intersection 120 of roads 180a, 180b, a host vehicle 160, target objects such as building(s), pedestrian(s), traffic lights signs, etc. (referred to collectively herein as objects 140) and/or an object vehicle 161”; and Para. [0048], “detecting visual feature such as the traffic sign object 140 in the received image 300, the reference point(s) 210 in the image 300 may be determined (i.e., the points within the projection areas 260, 270 of the visual feature) and can be associated to, e.g., GPS location coordinates of, e.g., the object 140, the object vehicle 161, etc.”), with respect to an absolute reference frame, or with respect to the vehicle (see at least Para. [0048], “The processor 110 may be further programmed to determine the object vehicle 161 location coordinates based on the stored location coordinates, e.g., of multiple reference points 210, by consulting stored data such as shown in FIG. 1. The processor 110 may be programmed to identify three or more reference points 210a, 210b, 210c, 210d adjacent or overlapping the projection area 260 of the vehicle 160 in the image and determine the vehicle 160 location coordinates using triangulation, trilateration, and/or interpolation techniques based on the identified reference points 210 adjacent the projection area 260. In this context, overlapping means the reference point 210 is on a projection area 260 of the object vehicle 161”).
	Regarding claim 16, [[The system of claim Error! Reference source not found.,]] 	Zagajac in view of Vallespi-Gonzalez, where Vallespi-Gonzalez teaches wherein determining the first information of the first object (see at least Para. [0080], “The state data 130 for each object can describe, for example, an estimate of the object's current and/or past: location and/or position; speed; velocity; acceleration; heading; orientation; size footprint (e.g., as represented by a bounding shape); class (e.g., pedestrian class vs. vehicle class, building class vs. bicycle class), and/or other state information”; and Para. [0150], “At 804, the method 800 can include determining at each of the plurality of time intervals, one or more differences between the one or more features of the one or more objects associated with the plurality of object detections and the one or more features of the one or more objects associated with the tracked objects”) comprises determining values of one or more parameters of the first object using a first machine learning model  using a first machine learning model (see at least Para. [0022], “a computing system associated with an autonomous vehicle can receive data including sensor data associated with one or more locations of objects in an environment over a plurality of time intervals. The sensor data can be used as an input to a machine-learned model that can generate an association dataset that includes the currently detected objects and the object tracks (locations of each of the objects over time) for preceding time intervals”; and Para. [0187], “As an example, the machine-learning computing system 1150 can communicate with the computing system 1110 according to a client-server relationship. For example, the machine-learning computing system 1150 can implement the one or more machine-learned models 1170 to provide a web service to the computing system 1110. For example, the web service can provide a state of a vehicle (e.g., a location of the vehicle 108); and/or a state of one or more objects external to the vehicle (e.g. object detections and/or object tracks associated with the one or more objects)”), and/or wherein determining the driving action comprises determining the driving action using a second machine learning model.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the claim as taught by Zagajac in view of Vallespi-Gonzalez by combining determining the first information first object first object 
	Regarding claim 17, recites analogous limitations that are present in claim 1, therefore claim 17 would be rejected for the same reasons above.
	Regarding claim 20, recites analogous limitations that are present in claim 1 and 17, therefore claim 17 would be rejected for the same reasons above.
	Regarding claim 21, [[The system of claim Error! Reference source not found.,]]		 	Zagajac further teaches wherein the first information comprises values of one or more parameters of the first object (see at least Para. [0049], “a processor 110 memory, etc., geometrical properties of the visual feature and location coordinates of the visual feature, e.g., the traffic sign object 140, to detect the visual feature in the received image 300 based on the received geometrical properties. The geometrical properties may include information such as dimensions, shape, pattern, etc., of the object 140”), the time point (see at least Para. [0052], “The processor 110 may be programmed to adjust the predetermined location coordinates of the reference location 220, upon determining that a reference point 210 in the image 200, 300 associated with the reference location has moved. "Movement" in this context means a change of location 220 relative to the location and/or orientation of the camera 100 at a time of calibration, i.e., determining the location coordinates of the reference points 210 in the images 200, 300 received by the camera 100”), and a signature of the first information (see at least Para. [0044], “The processor 110 may be programmed to classify the object 140 based on a risk level and to perform a vehicle 160 operation based on a risk level associated with an identified class of the object. A risk level is an assigned value on a predetermined scale, e.g., from one to ten, or "high," medium," and "low," etc.”).  
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagajac in view of Vallespi-Gonzalez as applied to claim 1 above, and further in view of Powch et al. (US 2019/0221116; previously recorded).
	Regarding claim 2, Zagajac in view of Vallespi-Gonzalez teaches the system of claim [Error! Reference source not found], where Zagajac teaches wherein said transmitting the first information and the second information is responsive to receiving (see at least Para. [0013], “a
processor programmed to transmit the location coordinates of the calibration sign based on data received from the GPS sensor of the calibration sign”), via the communication network (see at least Para. [0060], “the vehicle 160 computer 171 may be programmed to perform a vehicle 160 operation based on the information received from the camera 100 processor 110. In yet another example, the processor 110 may be programmed to broadcast location coordinates, speed, and/or the trajectory of the detected object 140 via the wireless communication network”),…
	Zagajac does not explicitly teach 
	…a request for safety information related to the traffic intersection.
	However, in the same field of the endeavor, Vallespi-Gonzalez teaches 
	…a request for safety information related to the traffic intersection (see at least Para. [0066], “The one or more remote computing devices 106 can communicate (e.g., exchange data and/or signals) with one or more devices including the operations computing system 104 and/or the vehicle 108 via  the communications network 102. For example, the one or more remote computing devices 106 can request the location of the vehicle 108 via the communications network 102”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Zagajac in view of Vallespi-Gonzalez by combining …a request for safety information related to the traffic intersection as taught by Vallespi-Gonzalez. One would be motivated to make this modification in order to convey the superior determinations of object associations and related properties permit improved safety for passengers of the vehicle and to pedestrians and other vehicles (see at least Para. [0057]).
	In further support of Zagajac and Vallespi-Gonzalez, Powch teaches
	...a request (see at least Para. [0038], lines 1-6, Upon traffic-object-awareness system 104 detecting and classifying the type of transgression, it may generate one or more transgression-response-request signals 132A and cause communications system 104A to send the transgression- response-request signal(s) to transgression response system 132) for safety information related to the traffic intersection (see at least Para. [0051], lines 10-15, the traffic-object-awareness system determines an exception to the preprogrammed signal control scheme is needed or desirable, for example, to optimize the flow of traffic objects through or across intersection 300 and/or to increase the safety of traffic objects in or proximate to the intersection). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify Zagajac in view of Vallespi-Gonzalez and combining …a request for safety information related to the traffic intersection as taught by Powch. One of ordinary skill in the art would have been motivated to make this modification in order to improve the safety and operation of sensor-equipped vehicles (see at least Para. [0034]).
	Regarding claim 3, the combination of Zagajac, Vallespi-Gonzalez and Powch teaches the system of claim 2. Neither Zagajac nor Vallespi-Gonzalez explicitly teach
	wherein the request for the safety information is received after an occurrence of a traffic accident at the traffic intersection.
	However, in the same field of endeavor, Powch teaches
	wherein the request (see at least Para. [0038], “Upon traffic-object-awareness system 104 detecting and classifying the type of transgression, it may generate one or more transgression-response-request signals 132A and cause communications system 104A to send the transgression- response-request signal(s) to transgression response system 132”) for the safety information is received after an occurrence of a traffic accident at the traffic intersection (see at least Para. [0037], “ Scenario 100 of FIG. 1A may also include one or more transgression response systems (collectively represented as transgression response system 132) that are engaged to elicit responses to transgressions detected by one or more of sensored-equipped vehicles 124(1) to 124(N). In this context, a transgression is an event, such as a traffic object accident (e.g., a vehicle-to-fixed-object collision), a traffic-object-to-traffic-object collision (e.g., a vehicle-to-vehicle collision, vehicle-to-pedestrian collision, etc.)”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the combination of Zagajac, Vallespi-Gonzalez and Powch by combining wherein the request for the safety information is received after an occurrence of a traffic accident at the traffic intersection as taught by Powch. One of ordinary skill in the art would have been motivated to make this modification in order improve the safety and operation of sensor-equipped vehicles (see at least Para. [0034]).
	Regarding claim 4, the combination of Zagajac, Vallespi-Gonzalez and Powch teaches the system of claim 3, where the combination of Zagajac, Vallespi-Gonzalez and Powch teaches
	wherein the request (see at least Para. [0038], lines “Upon traffic-object-awareness system 104 detecting and classifying the type of transgression, it may generate one or more transgression-response-request signals 132A and cause communications system 104A to send the transgression- response-request signal(s) to transgression response system 132”) for the safety information is received from a vehicle (see at least Para. [0037], “Scenario 100 of FIG. 1A may also include one or more transgression response systems (collectively represented as transgression response system 132) that are engaged to elicit responses to transgressions detected by one or more of sensored-equipped vehicles 124(1) to 124(N). In this context, a transgression is an event, such as a traffic object accident (e.g., a vehicle-to-fixed-object collision), a traffic-object-to-traffic-object collision (e.g., a vehicle-to vehicle collision, vehicle-to-pedestrian collision, etc.”) approaching the traffic intersection (see at least Para. [0051], “a call signal (not shown) from traffic-object-awareness system 204 to signal controller 236 is a signal that traffic-object-awareness system 204 generates when the traffic-object-awareness system determines an exception to the preprogrammed signal control scheme is needed or desirable, for example, to optimize the flow of traffic objects through or across intersection 300 and/or to increase the safety of traffic objects in or proximate to the intersection”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the combination of Zagajac, Vallespi-Gonzalez and Powch by combining wherein the request for the safety information is received after an occurrence of a traffic accident at the traffic intersection as taught by Powch. One of ordinary skill in the art would have been motivated to make this modification in order improve the safety and operation of sensor-equipped vehicles (see at least Para. [0034]).
	Regarding claim 5, the combination of Zagajac, Vallespi-Gonzalez and Powch teaches the system of claim 4, Zagajac further teaches wherein the one or more processors (see at least Para. [0030], “a processor 110”) is configured to perform: -3-Application Serial No. 16/522,568Docket No. 58NK-263661-US 
	receiving second sensor data captured by second sensors mounted on the vehicle (see at least Para. [0031], “The vehicles 160, 161 may have common elements including a computer 171, actuators 172, sensors 173, etc., as discussed herein below. A host vehicle 160 and object vehicle(s) 161 are referred to distinctly herein to capture the distinction between a host vehicle 160 with relative to which collision risk is evaluated and avoided as disclosed herein”); and 	determining a driving action of the vehicle using the first information of the first object, the second information of the second object (see at least Para. [0044], “Table 1, a human and/or large object, e.g., a building, may be assigned a higher risk level because a collision with such an object 140 may cause more damage to the vehicle 160 and/or a human than an object with a low risk level, such as a pothole or bump in a road. The vehicle 160 computer 171 may be programmed to cause an action, e.g., steering, accelerating, and/or braking to prevent a
collision with an object 140 based on an action associated with the determined risk level, e.g., as shown in Table 1.”), the time point (see at least Para. [0052], “The processor 110 may be programmed to adjust the predetermined location coordinates of the reference location 220, upon determining that a reference point 210 in the image 200, 300 associated with the reference location has moved. "Movement" in this context means a change of location 220 relative to the location and/or orientation of the camera 100 at a time of calibration, i.e., determining the location coordinates of the reference points 210 in the images 200, 300 received by the camera 100”), and the second sensor data (see at least Para. [0054], “the vehicle 160 computer 171 may be programmed to determine the vehicle 160 location based on data received from a vehicle 160 GPS sensor 173 and broadcast the vehicle 160 location coordinates”).  
	Regarding claim 6, the combination of Zagajac, Vallespi-Gonzalez and Powch teaches the system of claim 4, where Zagajac in view of Vallespi-Gonzalez further teaches wherein the one or more processors are further programmed by the executable instructions to perform: 
	updating a usage record of an account associated with the vehicle (see at least Para. [0066], “The one or more memory devices can be used to store instructions that when executed by the one or more processors of the one or more remote computing devise 106 cause the one or more processors to perform operations and/or functions including operations and/or functions associated with the vehicle 108 including exchanging (e.g., sending and/or receiving) data or signals with the vehicle 108, monitoring the state of the vehicle 108, and/or controlling the vehicle 108. The one or more remote computing devices 106 can communicate (e.g., exchange data and/or signals) with one or more devices including the operations computing system 104 and/or the vehicle 108 via the communications network 102. For example, the one or more remote computing devices 106 can request the location of the vehicle 108 via the communications network 102”).	
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Zagajac in view of Vallespi-Gonzalez by combining updating a usage record of an account associated with the vehicle as taught by Vallespi-Gonzalez. One would be motivated to make this modification in order to convey the superior determinations of object associations and related properties permit improved safety for passengers of the vehicle and to pedestrians and other vehicles (see at least Para. [0057]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagajac, Vallespi-Gonzalez and Powch as applied to claim 3 above, and further in view of Vanden Berg et al. (US 2017/0039850; previously recorded).
	Regarding claim 7, the combination of Zagajac, Vallespi-Gonzalez and Powch teaches the system of claim 3, Zagajac in view of Vallespi-Gonzalez teaches wherein the receiving a request for safety information (see at least Para. [0066], “The one or more remote computing devices 106 can communicate (e.g., exchange data and/or signals) with one or more devices including the operations computing system 104 and/or the vehicle 108 via the communications network 102. For example, the one or more remote computing devices 106 can request the location of the vehicle 108 via the communications network 102”) comprises receiving first sensor data captured at a plurality of time points and by the first sensors (see at least Para. [0088], “receiving sensor data including information associated with the detection of one or more objects in an environment over a plurality of time intervals by one or more sensors”), and wherein said determining the first information and the second information (see at least Para. [0122], “The tracker component 510 can perform operations including determining one or more features of each object instance including determining their respective location, physical dimensions, velocity, acceleration, and/or orientation”) comprises…
	Neither Zagajac nor Vallespi-Gonzalez explicitly teaches 	
	determining values of one or more parameters of the first object and the second object at each of the plurality of time points using the first sensor data.
	However, in the same field of endeavor, Powch teaches
	determining… at each of the plurality of time points using the first sensor data (see at least Para. [0041], “The traffic-object-awareness system may also process the raw sensor data to determine object classification, facing direction, and/or direction (or velocity) in which any particular traffic object is travelling. These two examples are generally at the extremes of the character of the data that the traffic-object-awareness system can receive from the one or more sensor-equipped vehicles. However, many other combination and permutations can exist, such as when differing sensor-equipped vehicles provide data of a variety of characters and completeness. Those skilled in the art will readily understand how to implement the process at block 165 depending on the data that the traffic-object-awareness system receives from the sensor-equipped vehicle(s) at any given time”).  
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the combination of Zagajac, Vallespi-Gonzalez and Powch by combining wherein said determining…at each of the plurality of time points using the first sensor data as taught by Powch. One of ordinary skill in the art would have been motivated to make this modification in order improve the safety and operation of sensor-equipped vehicles (see at least Para. [0034]).
first object and the second object…
	However, in the same field of endeavor, Vanden Berg teaches
	determining values of one or more parameters of the first object and the second object (see at least Para. [0037], “In one non-limiting example, the set of signal generators 12 can be positioned between a known direction of travel of the vehicle 14 upstream of the impending traffic condition 15, such as proximate to a road way or travel path, ahead of the condition 15. In one non-limiting example, the signal generator 12 can include the generator 12 or generating device being embedded into the vehicle pathway or mounted onto a sign or traffic light. The first set of outputs can be indicative of a type of impending traffic condition, a location of the traffic condition, a distance relative to the traffic condition, or values or thresholds”; and Para. [0081], “The warning system is further capable of integrating with autonomous vehicle systems to direct them and disconnect them when the vehicle is in an area where driverless vehicles are a danger to pedestrians and property”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the combination of Zagajac, Vallespi-Gonzalez and Powch by combining determining values of the one or more parameters of the object… as taught by Vanden Berg. One of ordinary skill in the art would have been motivated to make this modification in order to, for example, notify drivers of traveling in a wrong direction or approaching clearance heights, or railways to improve safety (see at least [0075]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagajac, Vallespi-Gonzalez, Powch and Vanden Berg as applied to claim 7 above, and further in view of Zhang et al. (US 2019/0318267; previously recorded).
Regarding claim 8, the combination of Zagajac, Vallespi-Gonzalez, Powch and Vanden Berg teaches the system of claim 7, where Zagajac further teaches wherein the transmitting the first information and the second information to the first vehicle comprises transmitting, via the communication network (see at least Para. [0060], “the processor 110 may be programmed to broadcast location coordinates, speed, and/or the trajectory of the detected object 140 via the wireless communication network. Some objects 140 may broadcast their location coordinates, e.g., the object vehicle 161. In one example, the processor 110 may be programmed to operate a vehicle 160 only upon determining based on information received via the wireless communication network”)…
	Neither does not explicitly teaches 
	transmitting…the first information comprising the values of the one or more parameters of the first object and the second information comprising the values of the one or more parameters of the second object for the latest time point that have been determined. 
	However, in the same field of endeavor, Vanden Berg teaches
	transmitting (see at least Para. [0039], “The set of detectors 22 can be configured to receive the first set of outputs from the set of signal generators 12 by way of any suitable communication link or communication form, such that that information can be transmitted or communicated from the signal generators 12 to the detectors 22”)…the first information comprising the values of the one or more parameters of the first object and the second information comprising the values of the one or more parameters of the second object (see at least Para. [0037], “In one non-limiting example, the set of signal generators 12 can be positioned between a known direction of travel of the vehicle 14 upstream of the impending traffic condition 15, such as proximate to a road way or travel path, ahead of the condition 15. In one non-limiting example, the signal generator 12 can include the generator 12 or generating device being embedded into the vehicle pathway or mounted onto a sign or traffic light. The first set of outputs can be indicative of a type of impending traffic condition, a location of the traffic condition, a distance relative to the traffic condition, or values or thresholds”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the combination of Zagajac, Vallespi-Gonzalez, Powch and Vanden Berg by combining transmitting… the first information comprising the values of the one or more parameters of the first object and the second information comprising the values of the one or more parameters of the second object as taught by Vanden Berg. One of ordinary skill in the art would have been motivated to make this modification in order to, for example, notify drivers of traveling in a wrong direction or approaching clearance heights, or railways to improve safety (see at least [0075]).
	The combination of Zagajac, Vallespi-Gonzalez, Powch and Vanden Berg does not explicitly teach
	transmitting…for the latest time point that have been determined.
	However, in the same field of endeavor, Zhang teaches
	transmitting (see at least Figure 1, ***Examiner interprets that environment data is transmitted via the communication network)…for the latest time point that have been determined (see at least Para. [0055], “Environment data 605 may include environment data (which may be filtered from environment data 124) that are captured at the recorded time Tt when the driver encounters each particular obstacle. For example, environment data 605 may include the position of each obstacle (e. g., x, y, z coordinates) captured at time Tt”).	
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagajac, Vallespi-Gonzalez, Powch and Vanden Berg as applied to claim Zagajac, Vallespi-Gonzalez, Powch and Vanden Berg above, and further in view of Lepp et al. (US 2019/0385446; previously recorded), and further in view of Lockwood (US 10,564,638; previously recorded).
	Regarding claim 9, the combination of Zagajac, Vallespi-Gonzalez, Powch and Vanden Berg teaches the system of claim 7, where the combination of Zagajac, Vallespi-Gonzalez, Powch, where Powch teaches wherein the receiving a request for safety information related to the traffic intersection comprises receiving a plurality of requests (see at least Para. [0038], “Upon traffic-object-awareness system 104 detecting and classifying the type of transgression, it may generate one or more transgression-response-request signals 132A and cause communications system 104A to send the transgression- response-request signal(s) to transgression response system 132”) for safety information related to the traffic intersection (see at least Para. [0051], “the traffic-object-awareness system determines an exception to the preprogrammed signal control scheme is needed or desirable, for example, to optimize the flow of traffic objects through or across intersection 300 and/or to increase the safety of traffic objects in or proximate to the intersection”)… 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the combination of Zagajac, Vallespi -Gonzalez, Powch and Vanden Berg by combining wherein the receiving comprises receiving a plurality of requests for safety information related to the traffic intersection… as taught by Powch. One of ordinary skill in the art would have been motivated to make this modification in order improve the safety and operation of sensor-equipped vehicles (see at least Para. [0034]).
	Neither Zagajac,  nor Vallespi -Gonzalez, Powch or Vanden Berg explicitly teach
	…wherein each of the plurality of requests comprises a request time point, and wherein said transmitting the first information and the second information comprises transmitting, via the communication network, the first information and the second information, each comprising a time point that matches or is within a threshold time period of, the requested time point.  
	However, in the same field of endeavor, Lepp teaches
	…wherein each of the plurality of requests (see at least Para. [0126], “In the example of FIG. 6, the infrastructure does most of the work. The vehicle sends requests and receives responses”) comprises a request time point (see at least Para. [0079], “A request may be for a current time, or may be for a future time. Further, the request may have a duration”), and wherein said transmitting the first information and the second information comprises transmitting, via the communication network (see at least Para. [0076], “a computing device or onboard unit (OBU) on a vehicle can send a request to road infrastructure indicating that the vehicle requires road resources. For example, the request may be made to any network based server or computing device, including the central ITS sub-system 160 from FIG. 1. The request may be sent to a road side unit (RSU) or via V2X network (e.g. cellular-V2X) to the network based server or computing device, among other options”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the combination of Zagajac, Vallespi -Gonzalez, Powch and Vanden Berg by combining …wherein each of the plurality of requests comprises a request time point, and wherein said transmitting the first information and the second information comprises transmitting, via the communication network … as taught by Lepp. One of ordinary skill in the art would have been motivated to make this modification in order to convey that communication systems are designed to enhance road safety and road traffic efficiency (see at least Para. [0020]).
	The combination of Zagajac, Vallespi -Gonzalez, Powch, Vanden Berg and Lepp does not explicitly teach
	…the first information and the second information, each comprising a time point that matches or is within a threshold time period of, the requested time point.
	However, in the same of endeavor, Lockwood teaches 
	…the first information and the second information, each comprising a time point that matches or is within a threshold time period of, the requested time point (see at least col. 29, lines 41-53,  “For example, the vehicle 102 may determine that it is approaching a region where one or more other requests have been sent within a time period (e.g., last day, last half hour) (e.g., from the vehicle 102 and/or from other vehicle(s) of a fleet), that it is approaching a high-risk area (e.g., train crossing, school zone), that it is moving at a speed that is below a speed limit or a speed of traffic surrounding the vehicle 12, that it is stopped at a position that is not identified as a stop location in a map stored in memory accessible to the processor, that a classification of an object or event detected from the sensor data is associated with an indicator of high unpredictability (e.g. “dog in road,” “construction zone: flagger”)”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the combination by Zagajac, Vallespi -Gonzalez, Powch, Vanden Berg and Lepp and combine …the information object comprising a time point that matches or is within a threshold time period of, the requested time point as taught by Lockwood. One of ordinary skill in the art would have been motivated to make this modification in order to obtain guidance to resolve any uncertainty and how to proceed (see at least col. 2, lines 28-29).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagajac, Vallespi-Gonzalez and Powch as applied to claim 5 above, and further in view of Gariepy et al. (US 2017/0197643; previously recorded).
	Regarding claim 12, the combination of Zagajac, Vallespi-Gonzalez and Powch teaches the system of claim 5. Neither Zagajac nor Vallespi -Gonzalez explicitly teach 	
	wherein the first object is not within the line of sight of a sensor of the second sensors mounted on the vehicle, wherein the second sensor data comprises no sensor data related to the first object, and/or wherein a first sensor of the first sensors and a second sensor of the second sensors have different fields of view. 
	However, in the same field of endeavor, Gariepy teaches 
	wherein the first object is not within the line of sight of a sensor of the second sensors mounted on the vehicle, wherein the second sensor data comprises no sensor data related to the first object (see at least Para. [0048], “The first and second sensor regions are defined at least by a range parameter, indicating a distance from sensor 216 or any other suitable portion of vehicle 104. For each sensor region, processor 250 takes no action when objects are detected outside the set range in the data received from sensor 216”), and/or wherein a first sensor of the first sensors and a second sensor of the second sensors have different fields of view.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the of filing the invention to modify the combination of Zagajac, Vallespi-Gonzalez and Powch by combining wherein the first object is not within the line of sight of a sensor of the second sensors mounted on the vehicle, wherein the second sensor data comprises no sensor data related to the first object, and/or wherein a first sensor of the first sensors and a second sensor of the second sensors have different fields of view as taught by Gariepy. One of ordinary skill in the art would have been motivated to make this modification in order to convey when unmanned vehicles are therefore often equipped with safety sensors, when an object trips the vehicle's proximity sensor, the vehicle can trigger a fail-safe routine when no sensor data is detected relating to the object of interest (see at least Para. [0003]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagajac, Vallespi-Gonzalez and Powch as applied to claim 5 above, and further in view of Neil et al. (US 20200207339; previously recorded).
	Regarding claim 13, the combination of Zagajac, Vallespi-Gonzalez and Powch teaches the system of claim 5. The combination of Zagajac, Vallespi-Gonzalez and Powch does not explicitly teach
	the wherein the driving action determined is different from a driving action of the vehicle determined using the second sensor data, not the first information and the second information determined, wherein determining the driving action requires fewer computational operations than determining a driving action of the vehicle using the second sensor data, not the first information -5-Application Serial No. 16/522,568Docket No. 58NK-263661-US and the second information determined, and/or wherein the processor is 
	However, in the same field of endeavor, Neil teaches
	the wherein the driving action determined is different from a driving action of the vehicle determined using the second sensor data, not the first information and the second information determined, wherein determining the driving action requires fewer computational operations than determining a driving action of the vehicle using the second sensor data, not the first information -5-Application Serial No. 16/522,568Docket No. 58NK-263661-US and the second information determined (see at least Para. [0054], As the autonomous vehicle 400 operates, the sensor systems 402-404 generate second sensor data. The second sensor data may be indicative of a second object in the driving environment of the autonomous vehicle 400 (or a second driving environment of the autonomous vehicle 400). The computing system 412 of the autonomous vehicle 400 receives the second sensor data. The computing system 412 provides the second sensor data as input to the machine learning model 502 described above. The machine learning model 502 outputs an indication of a maneuver that the second object is predicted to execute based upon the second sensor data. In an embodiment, the maneuver that the second object is predicted to execute may occur within a time period that extends 6 to 10 seconds from a time at which the computing system 412 receives the second sensor data *** Examiner interprets that the second object is not the values of the one or more parameters of the object of interest determined in which the second sensor detects the second object), and/or wherein the processor is capable of performing more computational operations within a period of time than the vehicle sensor data processing system.  
first information and the second information determined, wherein determining the driving action requires fewer computational operations than determining a driving action of the vehicle using the second sensor data, not the first information -5-Application Serial No. 16/522,568Docket No. 58NK-263661-US and the second information determined, and/or wherein the processor is capable of performing more computational operations within a period of time than the vehicle sensor data processing system as taught by Neil. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the autonomous vehicle may select maneuvers to execute based upon the predictions from the second sensor data so the vehicle would safely maneuver within the driving environment (see at least Para [0002]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagajac in view of Vallespi-Gonzalez  as applied to claim 1 above, and further in view of Troia et al. (US 2020/0313848).
	Regarding claim 22, [[The system of claim Error! Reference source not found.,]]
	Neither Zagajac nor Vallespi-Gonzalez teaches wherein the one or more processors are further programmed by the executable instructions to perform: 
	refraining from transmitting the second information to the second vehicle; 
	determining that the first object is at least partially detectable by a third vehicle; and 	refraining from transmitting the first information to the third vehicle.
	However, in the same field of endeavor, Troia teaches
	refraining from transmitting the second information to the second vehicle; 
In response to the certificate 881 being verified, data may be further exchanged between the vehicle and the traffic control device. In one example, in response to the vehicle being verified, a public key, a certificate, and a public identification generated at the traffic control device can be provided back to the vehicle. In another example, in response to the vehicle being verified, the vehicle can further provide data to be stored in the traffic control device and the data can be accepted, decrypted, and processed. However, in response to the certificate not being verified, data received from the device being verified can be discarded, removed, and/or ignored and/or further data exchanged between two can be prohibited. In this way, nefarious devices and/or vehicles sending nefarious data can be detected and avoided”).
***Examiner notes that was Troia brought in to illustrate the information could be detected and not be sent/transmitted to vehicles (i.e. third vehicle)***.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Zagajac in view of Vallespi-Gonzalez by combining refraining from transmitting the second information to the second vehicle; determining that the first object is at least partially detectable by a third vehicle; and refraining from transmitting the first information to the third vehicle as taught by Troia. One would be motivated to make this modification in order to convey that the communication between the nodes can allow synchronization of traffic control operations. Consequently, embodiments herein can allow streamlined routing of traffic through the area (see at least Para. [0019]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663